Citation Nr: 1615401	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  10-25 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, claimed as a gastric ulcer. 

2.  Entitlement to service connection for a skin condition affecting the bilateral feet.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appellant is a Veteran who served on active duty from June 1966 to July 1968.  The Veteran's military decorations include the Purple Heart, among others. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO, inter alia, denied the petition to reopen claims for service connection for gastroenteritis/ulcer disabilities and a bilateral foot condition.  In June 2009, the Veteran filed a notice of disagreement (NOD) as to the denial of his gastroenteritis/ulcer and bilateral foot disability claims.  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.

In April 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is associated with the electronic Virtual VA record. 

In September 2014, the Board determined that the Veteran had submitted new and material evidence sufficient to reopen the claim of service connection for a gastrointestinal disability.  As for the bilateral foot/skin claim on appeal, the Board noted that, because new service treatment records were associated with the claims file after the issuance of the March 1981 rating decision that denied service connection for a bilateral foot condition (claimed as jungle rot), the claim would be reconsidered on a de novo basis, in accordance with 38 C.F.R. § 3.156(c).  The Board remanded both claims to the agency of original jurisdiction (AOJ), for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ continued to deny the claims (as reflected in a November 2014 supplemental SOC (SSOC)) and returned the matters to the Board.

For the reasons expressed below, the matters on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

The Veteran is seeking service connection for a gastrointestinal/ulcer disability.  During the April 2014 hearing, the Veteran testified that he experienced horrible stomach pain and vomiting during service, reportedly as a result of the stress, anxiety, and depression he experienced during service.  He also testified that he has had many recurrences of his condition since service.  

In September 2014, the Board remanded this claim for additional development, to include obtaining an additional VA opinion that addressed whether the Veteran's current gastrointestinal/ulcer disability was incurred during or is otherwise medically-related to service, or whether a gastric or duodenal ulcer was manifested during his first post-service year.  In January and May 2015, VA obtained medical opinions from two different medical professionals - both of which opined that it is less likely than not that the Veteran's current gastrointestinal disability was incurred in service or is otherwise medical-related thereto.  

More recently, however, in February 2016, the Veteran's representative raised the theory that his current gastrointestinal disability was caused or has been aggravated by his service-connected PTSD.  In this regard, the Veteran's representative noted the Veteran's assertion that his gastrointestinal disability resulted from stress, anxiety, and depression that began during service.  See February 2016 Informal Hearing Presentation.  The evidence of record also reflects that the Veteran's PTSD is manifested by anxiety and irritability.  See VA treatment records.  Notably, when determining service connection, all applicable theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

While the evidentiary record contains several medical opinions that address the likely etiology of the Veteran's current gastrointestinal disability, no medical professional has provided an opinion regarding whether the current gastrointestinal disability is caused or aggravated by his service-connected PTSD.  See Allen v. Brown, 7 Vet. App. 439, 449 (the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection).  As there is no medical comment or opinion addressing any such relationship, the Board finds that an additional medical opinion is needed that addresses the theory of secondary service connection.  

As regards the claim of service connection for a skin disorder affecting the bilateral feet, in September 2014, the Board remanded the claim for additional evidentiary development, to include arranging for a VA examination to identify any bilateral foot disability manifested during the appeal period and obtaining a medical opinion  addressing  whether any such bilateral foot condition is medically-related to his military service, including the treatment for chronic callous formation noted in the June 1967 service treatment records.  

In January 2015, the Veteran was afforded a VA skin examination, which did not reveal any active or abnormal skin lesions on his feet.  As such, the examiner did not render a nexus opinion.  Subsequently, in April 2105, the Veteran was subsequently afforded a VA foot examination.  The examiner noted the Veteran's report of experiencing foot itching that waxed and waned with heat changes.  Objective examination revealed macerations between digits four and five, as well as onychomycosis affecting the great toe nails.  The examiner also noted that a June 2010 x-ray revealed heel spurs and small plantar calcaneal spurs affecting the right foot.  

After examining the Veteran, the April 2015 VA examiner opined that the "claimed condition is less likely than not incurred in or caused by service."  While the examiner noted that the Veteran served in a humid, tropical environment, which predisposed him to developing pitted keratolysis, it was also noted that the July 1968 examination was silent for foot issues.  As for onychomycosis, while the examiner noted that the condition most often occurs with repeated exposure to moisture and is exacerbated by low atmospheric humidity, he noted that it is also caused by thyroid disease and nutritional deficiency.  The examiner also seemed to suggest that the Veteran was diagnosed with tinea cruris affecting his groin, which is easily transferable to his fingers and feet.  However, the examiner noted that the Veteran had pre-metabolic disease, if not diabetes, which is also a cause for fungal nail and superficial infections (such as tinea cruris affecting the groin).  

The Board finds that the April 2015 VA opinion does not adequately resolve the claim for service connection.  While the examiner identified various other conditions that may have caused the Veteran's foot/skin disabilities, he did not adequately explain why the disabilities were not likely related to service.  In this regard, the examiner noted that the Veteran served in a humid, tropical environment and also noted that onychomycosis most often occurs with repeated exposure to moisture and is exacerbated by low atmospheric humidity; however, the examiner merely identified other causes of onychomycosis without explaining why the Veteran's condition was not incurred in or related to service, particularly given the Veteran's report of continued symptoms since service and his report of experiencing intermittent symptoms with heat changes.  The examiner also failed to provide a nexus opinion regarding the macerations between digits four and five found during the April 2015 examination and the heel and calcaneal spurs found on the right foot in the June 2010 x-ray.  

Given the noted deficiencies, the Board finds that the April 2015 VA examiner did not provide an adequate opinion regarding each bilateral foot disorder manifested during a  time period pertinent to this appeal.  Accordingly, this claim must again be remanded for the AOJ to obtain an further medical opinion.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Prior to obtaining further  medical opinion evidence in connection with these claims, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the most recent VA treatment records associated with the Veteran's claims file are dated through January 2015.  On remand, the AOJ should obtain updated records of VA evaluation and/or treatment of the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal (particularly as regards private (non-VA) treatment) , explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran dated since January 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain, from an appropriate physician, an addendum opinion regarding the Veteran's current gastrointestinal disability.  If the physicians who provided the January or May 2015 VA opinions are no longer employed with VA or are otherwise unavailable, document that fact in the record, and arrange to obtain opinion from another appropriate physician.

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician,  and the report should include discussion of the Veteran's documented medical history and assertions.

With respect to diagnosed gastrointestinal disability, the  examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) was caused OR (b) is or has been aggravated (worsened beyond natural progression) by service-connected PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation (consistent with 38 C.F.R. § 3.310(b)).  

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence, as well as all lay assertions.

Complete, clearly-stated rationale for the conclusions reached must be provided. 

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the individual who conducted the April 2015 VA foot examination based on a review of the claims file.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain the requested opinion from another appropriate physician based on claims file review, if possible.  Only arrange for the Veteran to undergo further examination, by an appropriate physician, if deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should reflect consideration of the Veteran's documented medical history and assertions.  If an examination is conducted, all appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify each bilateral foot condition manifested at any point shortly before or at the time of the filing of the current claim, or  at the time of pertinent to this appeal, including but not limited to, onychomycosis, macerations between digits four and five, and heel/ plantar calcaneal spurs affecting the right foot.  

Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the disability had its onset during or is medically-related to the Veteran's service-to include the chronic callous formation and pitted keratolysis noted in the June 1967 service treatment records. 

In addressing the above, the physician must consider and  discuss all pertinent medical and lay evidence, to include the service treatment records, post-service treatment records, and the Veteran's competent assertions as to the nature, onset, and continuity of symptoms.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate each claim on appeal in light of pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication) and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SOC that includes citation to and discussion of all additional legal authority considered (to include 38 C.F.R. § 3.310), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, and he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




